ADAMS, District Judge.
This action was brought by Henry Du Bois Sons Co., the owner of the steamtug, Tacoma, to recover for alleged salvage services rendered to the steamtug Fred E. Scammell, on the 21st day of January, 1904, while she was lying outside of the steamer Nanticoke, which was fastened to the bulkhead between Grand and Morris Streets, Jersey City. Outside of the Scammell was a scow, called the Charles A. Brown. A destructive fire broke out in a machine shop on the bulkhead, 20 or 30 feet from these vessels, which were all pulled out by the Tacoma and taken to near the end of the pier at foot of Morris Street.
The claimant contends that the services were not of a salvage character as the vessels were in no danger, the wind being from the north east, which would blow any flames away from them.
The testimony shows that the vessels were not in imminent danger but that there was a chance the flames would attack them, notwithstanding a slight wind from the north east, and if that happened there was danger of serious loss.
It appears that the services rendered were of a salvage character but of a low order and in duration of only about half an hour. The Scammell’s danger was not great and there was little or no danger to the rescuing tug. It was not necessary to resort to the Tacoma’s pumps but merely to tow the Scammell and the other vessels to a place of safety near by. It is not a case for a substantial award but merely one to encourage fhe exertions of salving vessels when others are threatened, especially when, as in this case, there was no regular crew aboard. The Scammell was worth about $5,000.
An award of $100 will meet the requirements of the case and I allow that amount.